Citation Nr: 0525672	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  04-04 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for presenile cataract 
of the right eye as secondary to service-connected left eye 
blindness.

2.  Entitlement to an increased rating for left eye 
blindness, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for left leg shell 
fragment wound, with injury to Muscle Group XI, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for left 
calf scar.

5.  Entitlement to an increased rating for right thigh shell 
fragment wound residuals, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased rating for right calf shell 
fragment wound residuals including scar, currently evaluated 
as 10 percent disabling.

7.  Entitlement to an increased rating for right knee 
residuals of shell fragment wound, currently evaluated as 10 
percent disabling.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO), which denied the 
benefits sought on appeal.   

A VA examination in June 1997 found severe crepitation of 
both knees but no limitation of motion.  The diagnoses 
included "mild to moderate arthritis of both knee joints 
associated with shrapnel fragments."  The issue of 
entitlement to service connection for the arthritis in the 
knees is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA has given the veteran all required notice and has 
rendered all required assistance. 

2.  Presenile cataract of the right eye is not of service 
origin and is not related to, or increased by, any service-
connected disorder.

3.  The corrected distant visual acuity in the right eye is 
20/40, and there is no visual field deficit in the right eye.

4.  The corrected distant visual acuity in the left eye is no 
light perception, and there is no evidence of a cosmetic 
defect or enucleation in the left eye.

5.  The left leg shell fragment wound is productive of 
moderate disability.

6.  The left calf scar measures 4 by 1 cm; is productive of 
no more than a residual scar which is not unstable and is 
without limitation of motion of the affected leg.

7.  The right thigh shell fragment wound is productive of  
moderate disability.

8.  The right thigh scar is 4 x 1 cm; is productive of 
tenderness, is not unstable and is without limitation of 
motion of the affected part.

9.  The right calf scar is 7 x 2 cm; is productive of pain, 
is not unstable, and is without limitation of motion of the 
affected part.

10.  The right leg shell fragment wound is productive of  
moderate disability.

11.  The right knee shell fragment wound scar is 11 x 2.5 cm; 
is productive of hypersensitivity, and is superficial, not 
unstable, and is without limitation of motion of the knee. 


CONCLUSIONS OF LAW

1.  Presenile cataract of the right eye was not incurred in 
or aggravated by service, nor is that disability proximately 
due to or the result of the service-connected left eye 
blindness.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. 
Part 4, §§ 3.303, 3.310 (2004).

2.  The criteria for an evaluation in excess of 30 percent 
for left eye blindness, have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.350, 
4.75, 4.76a, 4.79, 4.80, 4.84a, Diagnostic Codes 6009, 6027-
6029, 6061-6079, Tables IV and V (2004).

3.  The criteria for an evaluation in excess of 10 percent 
for left leg shell fragment wound with injury to Muscle Group 
XI, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4, Diagnostic Code 5311 (2004).

4.  The criteria for a compensable evaluation for a left calf 
scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4, Diagnostic Code 7801, 7803, 7804, 7805 (2004).

5.  The criteria for an evaluation in excess of 10 percent 
for a right thigh shell fragment wound scar have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 7804 (2004).

6.  The criteria for a separate rating of 10 percent, and no 
more, for residuals of a shell fragment wound of the right 
thigh, with injury to Muscle Group XIV, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Code 5314 (2004).

7.  The criteria for an evaluation in excess of 10 percent 
for right calf scar have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4, Diagnostic Code 7801, 7804, 
7805 (2004).

8.  The criteria for a separate rating of 10 percent, and no 
more, for residuals of a shell fragment wound of the right 
leg, with injury to Muscle Group XI, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Code 5311 (2004).

9.  The criteria for an evaluation in excess of 10 percent 
for right knee residuals of  shell fragment wound have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 7801, 7804, 7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In a letter dated in April 2003, and in the statement of the 
case, the RO notified the appellant of the information and 
evidence necessary to substantiate the claims, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claim.  
As a practical matter, the veteran was on notice that he 
should submit any evidence in his possession pertaining to 
his claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

The record reflects that the RO has made reasonable efforts 
to obtain relevant medical evidence adequately identified by 
the appellant in support of his claim.  He also has been 
afforded pertinent examinations.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the disabilities for which an increase is 
claimed since he was last examined.  There are no records 
suggesting an increase in disability has occurred as compared 
to the latest VA examination findings.  The Board concludes 
there is sufficient evidence to rate the service-connected 
conditions fairly, and to adjudicate the service connection 
claim.  The Board finds that VA has complied with the VCAA 
duties to notify and assist.

II.  Service Connection

The veteran seeks service connection for presenile cataract, 
claimed as loss of vision of the right eye, as secondary to 
his service-connected left eye blindness.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  In addition, service 
connection may be granted for a "[d]isability which is 
proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a); Harder v Brown, 5 
Vet. App. 183, 187-89 (1993).  Furthermore, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that secondary 
service connection on the basis of aggravation is permitted 
under 38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995).

Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

The Board notes that the medical record contains sufficient 
competent evidence of presenile cataract of the right eye.  
The report of a May 2003 VA examination contains a diagnosis 
of that eye disorder after examination.  

Thus, the record contains competent medical evidence of 
presenile cataract of the right eye, and there is no evidence 
to the contrary.  Because a current disability of presenile 
cataract of the right eye has been established by competent 
medical evidence, the question becomes whether such 
disability was incurred in or aggravated by active military 
service, or as claimed here, whether the right eye disability 
is proximately due to or the result of the veteran's service-
connected left eye blindness.

The report of the May 2003 VA examination shows that the 
veteran denied having previous ocular trauma, illness, or 
surgeries with respect to the right eye.  After examination, 
the report contains a diagnosis of presenile cataract of the 
right eye that explains the decreased vision in right eye.  
The examiner opined that this had no relationship to the 
condition of the left eye.

The evidence of record does not contradict this opinion.  Nor 
is there any evidence to otherwise show that the veteran's 
right eye disability is proximately due to, or aggravated by, 
the service-connected left eye disability.  

Moreover, there is no evidence that the right eye disability 
is directly linked etiologically to service.  There is no 
evidence in the service medical records of any right eye 
injury or condition, and the veteran has denied any previous 
ocular trauma, illness, or surgeries of the right eye.  There 
are no findings of a right eye disorder contained in the May 
1954 VA eye examination.  The first complaints regarding the 
right eye are in January 1972 when the veteran complained of 
moments of blurring right eye vision.  This period of 
approximately eighteen years without treatment weighs against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Accordingly, based on the foregoing, it is the judgment of 
the Board that service connection is not warranted for 
presenile cataract of the right eye.  While the Board deems 
the veteran competent to report the right eye symptomatology, 
he has not been shown to possess specialized medical 
knowledge of the etiology of the claimed disability. Thus, 
his opinion in the matter cannot be used to establish service 
connection.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992).

In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 C.F.R. § 3.102 (2004).

III.  Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The veteran's statements describing the symptoms of his 
service-connected disorders are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).

A.  Left Eye Blindness

Where a veteran has suffered blindness in one eye as a result 
of service-connected disability and blindness in the other 
eye as a result of non-service-connected disability not the 
result of the veteran's own willful misconduct, the Secretary 
shall assign and pay to the veteran the applicable rate of 
compensation under this chapter as if the combination of 
disabilities were the result of the service-connected 
disability.  38 U.S.C.A. § 1160(a)(1) (West 2002); 38 C.F.R. 
§ 3.383(a)(1) (2004).

In Debeaord v. Principi, 18 Vet. App. 357 (2004), the United 
States Court of Veterans Appeals (Court) indicated that the 
basic principle of 38 U.S.C.A. § 1160(a)(1) and 38 C.F.R. § 
3.383(a)(1) requires that if the impairment of a veteran's 
vision would result in a 100 percent rating if the impairment 
of both eyes were service connected but the impairment of one 
eye was not service connected, then VA is to pay compensation 
as though the non-service-connected visual impairment in one 
eye were service connected.  

In that decision the Court indicated that VA had promulgated 
seven different regulatory definitions of blindness.  The 
Court held that VA must give consideration to the following 
regulations in determining whether there is blindness in the 
non-service-connected eye: (1) 38 C.F.R. § 3.350 (2004) and 
38 C.F.R. § 4.84a, Table IV (2004) as to entitlement to 
special monthly compensation; (2) 38 C.F.R. § 4.84a, 
Diagnostic Codes 6061, 6062, 6063, 6067, and 6071 and Table V 
(2004) as to impairment of central visual acuity; and (3) 38 
C.F.R. § 4.84a, Diagnostic Code 6080 (2004) as to impairment 
of field vision. Id.

With respect to the definition of blindness, in 38 C.F.R. § 
3.350 and 38 C.F.R. § 4.84a, Table IV, these regulations 
provide that the veteran must have 5/200 vision or less.  Id.  
38 C.F.R. § 4.84a, Diagnostic Code 6061 provides a 100 
percent evaluation for an anatomical loss of both eyes.  38 
C.F.R. § 4.84a, Diagnostic Code 6062 assigns a 100 percent 
rating for blindness in both eyes having only light 
perception.  38 C.F.R. § 4.84a, Diagnostic Code 6063 provides 
a 100 percent evaluation for an anatomical loss of one eye 
and 5/200 vision in the other eye.  38 C.F.R. § 4.84a, 
Diagnostic Code 6067 assigns a 100 percent rating for 
blindness in one eye having only light perception and 5/200 
vision in the other eye.  38 C.F.R. § 4.84a, Diagnostic Code 
6071 provides a 100 percent evaluation for 5/200 vision 
bilaterally.  38 C.F.R. § 4.84a, Diagnostic Code 6080 assigns 
a 100 percent rating for concentric contraction of visual 
fields to 5 degrees bilaterally.  In other words, blindness 
in a non-service-connected eye for purposes of 38 U.S.C.A. § 
1160(a)(1) and 38 C.F.R. § 3.383(a)(1) requires visual acuity 
in that eye of 5/200 or less, or concentric contraction of 
visual fields to 5 degrees or less in both eyes.  Debeaord v. 
Principi, 18 Vet. App. 357 (2004).

Loss of use or blindness of one eye having only light 
perception will be held to exist when there is an inability 
to recognize test letters at 1 foot (.30 meters (m)) and when 
further examination of the eyes reveals that perception of 
objects, hand movements or counting fingers cannot be 
accomplished at 3 feet (.91m), with lesser extents of vision, 
particularly perception of objects, hand movements, or 
counting fingers at distances less then 3 feet (.91m) being 
considered of negligible utility.  38 C.F.R. § 4.79 (2004).

The best distant vision obtainable after best correction by 
glasses will be the basis of rating, expect in cases of 
keratoconus in which contact lenses are medically required. 
38 C.F.R. § 4.75 (2004).

In determining the effect of aggravation of visual 
disability, even though the visual impairment of only one eye 
is service connected, evaluate the vision of both eyes, 
before and after suffering the aggravation, and subtract the 
former evaluation from the latter except when the bilateral 
vision amounts to total disability. In the event of 
subsequent increase in the disability of either eye, due to 
intercurrent disease or injury not associated with the 
service, the condition of the eyes before suffering the 
subsequent increase will be taken as the basis of 
compensation subject to the provisions of § 3.383(a) of this 
chapter. 38 C.F.R. § 4.78 (2004).

For vision in a service-connected eye of 5/200, with vision 
in the other eye (non-service-connected) of 20/40, a 30 
percent disability rating is warranted.  38 C.F.R. § 4.84a, 
Diagnostic Code 6074 (2004).  Blindness in a service-
connected eye having only light perception, with vision in 
the other eye (non-service-connected) of 20/40, a 30 percent 
disability rating is warranted.  38 C.F.R. § 4.84a, 
Diagnostic Code 6070 (2004).  An anatomical loss of a 
service-connected eye, with vision in the other eye (non-
service-connected) of 20/40, a 40 percent disability rating 
is warranted.  38 C.F.R. § 4.84a, Diagnostic Code 6066 
(2004).

For impairment of field vision, a 30 percent rating is 
warranted for homonymous hemianopsia.  A bilateral loss of 
the temporal half of the visual field warrants a 30 percent 
evaluation, and a 10 percent disability rating requires a 
unilateral loss of the temporal half of the visual field.  
Such loss of visual field can also be rated as having 20/70 
visual acuity.  A bilateral loss of the nasal half of the 
visual field requires a 20 percent evaluation, and a 10 
percent disability rating requires a unilateral loss of the 
nasal half of the visual field.  Such loss of visual field 
can also be rated as having 20/50 visual acuity.  38 C.F.R. § 
4.84a, Diagnostic Code 6080 (2004).

A bilateral concentric contraction of field vision to 5 
degrees warrants a 100 percent disability rating, and a 30 
percent evaluation requires a unilateral concentric 
contraction of field vision to 5 degrees. Such loss of visual 
field can also be rated as having 5/200 visual acuity. A 
bilateral concentric contraction of field vision to 60 
degrees but not to 45 degrees warrants a 20 percent 
disability rating, and a 10 percent evaluation requires a 
unilateral concentric contraction of field vision to 60 
degrees but not to 45 degrees.  Such loss of visual field can 
also be rated as having 20/50 visual acuity.  Concentric 
contraction resulting from demonstrable pathology to 5 
degrees or less will be considered on parity with reduction 
of central visual acuity to 5/200 for all purposes, including 
entitlement under § 3.350(b)(2), of this chapter except for 
the purpose of § 3.350(a) of this chapter and entitlement on 
account of blindness requiring aid and attendance, § 3.350(c) 
of this chapter, which will continue to be determined on the 
facts of the individual case.  Id.

For determining impairment of field vision, the extent of 
contraction of visual field in each eye is determined by 
recording the extent of the remaining visual fields in each 
of the eight 45 degree principal meridians.  The number of 
degrees lost is determined at each meridian by subtracting 
the remaining degrees from the normal visual fields given in 
Table III.  The degrees lost are then added together to 
determine the total degrees lost.  This is subtracted from 
500.  The difference represents the total remaining degrees 
of visual field.  The difference is divided by eight 
represents the average contraction for rating purposes.  38 
C.F.R. § 4.76a (2004).

Table III provides the normal visual field extent at eight 
principal meridians for a total of 500 degrees: temporally, 
85 degrees; down temporally, 85 degrees; down, 65 degrees; 
down nasally, 50 degrees; nasally, 60 degrees; up nasally, 55 
degrees; up, 45 degrees; and up temporally, 55 degrees.  38 
C.F.R. § 4.76a, Table III (2004).

An unhealed injury of the eye in chronic form is rated from 
10 percent to 100 percent based on impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional 10 percent rating during 
continuance of active pathology.  The minimum rating during 
active pathology is 10 percent.  38 C.F.R. § 4.84a, 
Diagnostic Code 6009 (2004).

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye, 
unless there is an enucleation or a serious cosmetic defect 
added to the total loss of vision. 38 C.F.R. § 4.80 (2004).

Service medical records show that in March 1953 the veteran 
was wounded by grenade fragments.  He incurred a penetrating 
wound of the left eye with intraocular foreign bodies, and 
underwent surgery for removal of the fragments.   At a May 
1954 VA examination, the left eye had no light perception, 
and he had a cataract of the left eye. 

The veteran underwent a VA eye examination in May 2003.  His 
uncorrected visual acuity in the right eye (distant) was 
20/80.  His corrected visual acuity in the right eye 
(distant) was 20/40.  His near vision in the right eye was 
noted as 20/20.  His uncorrected and corrected visual acuity 
in the left eye (distant) were both no light perception.  The 
veteran did not have diplopia or visual field deficit.  The 
lids were intact.  The sclera were clear, and positive for 
atrophia bulbi of the left eye.

During VA examination in May 2003, the left eye manifested 
aphakia, and the report noted total retinal detachment.  The 
diagnosis was left eye blindness secondary to old trauma 
during service to eye and optic nerve; there is evidence of 
total retinal detachment in the left eye by BSCA - no visual 
prognosis.

As discussed above, the medical evidence does not show that 
any right eye disorder was caused or aggravated by the 
service-connected left eye disorder.  Furthermore, 38 C.F.R. 
§ 4.78 is not applicable to this claim.  There is no medical 
evidence in this case of in-service or post-service 
aggravation of the right eye by the service-connected left 
eye disorder.  The medical evidence shows that a presenile 
cataract of the right eye explains the decreased vision in 
the right eye, and that this has no relationship to the 
condition of the left eye.

The record, establishes that the left eye has not been 
enucleated and there is no evidence that there is a cosmetic 
defect.  Therefore, a higher evaluation based on those 
provisions is not warranted.

A higher rating based on the right eye disorder may be 
warranted if, as defined in regulations, the veteran has 
blindness in the right eye.  The veteran's corrected distant 
visual acuity in the right eye is 20/40.  His corrected 
distant visual acuity is not 5/200 or less.  See Debeaord v. 
Principi, 18 Vet. App. 357 (2004).  Therefore, his right eye 
visual acuity does not meet any of the six definitions of 
blindness as listed in 38 C.F.R. § 3.350 and 38 C.F.R. § 
4.84a, Table IV as to entitlement to special monthly 
compensation, or in 38 C.F.R. § 4.84a, Diagnostic Codes 6061, 
6062, 6063, 6067, and 6071 and Table V as to impairment of 
central visual acuity. See id.

With respect to the question of whether the veteran has 
blindness due to impairment of visual fields, as reflected in 
the May 2003 VA examination report, the veteran does not have 
any visual field deficit.  Since the average contraction of 
visual field is not to 5 degrees in the right eye, a 100 
percent disability rating for bilateral concentric 
contraction of visual field is not warranted under Diagnostic 
Code 6080. Therefore, the veteran does not have blindness in 
the right eye based on impairment of visual fields.

In short, the impairment of the veteran's vision would not 
result in a 100 percent rating if the impairment in both eyes 
were service connected.  See id.  Therefore, 38 U.S.C.A. § 
1160(a)(1) and 38 C.F.R. § 3.385(a)(1) do not apply to this 
claim and the left eye disorder can only be rated based on 
impairment in that eye.

As reflected in the May 2003 VA examination report, the 
veteran had corrected left eye distant visual acuity of no 
light perception, and right eye distant visual acuity of 
20/40.  He does not have anatomical loss of the left eye.  
Therefore, a rating higher than 30 percent is not warranted 
based on visual acuity or field impairment.  

With respect to evaluation under Diagnostic Code 6009 
(unhealed injury of the eye), there is no evidence of an 
unhealed injury of the eye.  Moreover, for the same reasons 
stated above, a higher rating is not warranted based on 
impairment of visual acuity or field loss.  Also, there is no 
evidence of pain, rest-requirements, or episodic incapacity 
due to the service-connected left eye blindness.  There is no 
evidence of active pathology due to the initial trauma.  In 
light of the above, a higher or a separate 10 percent rating 
under Diagnostic Code 6009 is not warranted.

Also, the Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

For these reasons, the preponderance of the evidence is 
against the claim for a rating in excess of 30 percent for 
left eye blindness.  The Board has considered the doctrine of 
reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on 
the merits.  The Board is unable to identify a reasonable 
basis for granting a higher rating for the veteran's service-
connected left eye blindness.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2001).

B.  Residuals of Shell Fragment Wounds

i.  Historic Factual Background of Injuries, and Treatment 
Prior to Present Claim

Service medical records show that in late March 1953 while 
serving in Korea, the veteran was wounded in action by 
grenade fragments.  He received penetrating wounds of the 
right leg and thigh, and left leg.  He also received a wound 
of the left eye.  Wounds of the extremities were closed at a 
MASH unit.  The veteran had wounds approximately 4 x 1 cm, 
including one of the right thigh, three of the right knee, 
two of the right leg and one of the left leg, which were 
closed.  The thigh wound and one knee wound were drained.

Subsequent X-ray examination in March 1953 show the following 
findings: (1) right thigh (lower 3/4th), no fracture, 
numerous minute metallic foreign bodies (MFBs) that were 
scattered about the soft tissue of the posterior and medial 
aspects, as far as the knee joint area; (2) right leg 
including knee joint area, no fracture, several MFBs that 
were scattered about  the soft tissue in the upper half of 
the leg area; (3) left leg, one small MFB lies subcutaneously 
posteriorly on the lateral aspect in the proximal third of 
the leg, and another minute MFB lies in soft tissue 
posteriorly on the medial aspect, no fracture. 

In early April 1953 the right knee lacked 10 degrees of 
complete extension with weak quadriceps muscle.  Later in 
April  1953 the veteran had complete extension of the right 
knee and knee function was good.  He was ready for discharge 
with respect to the knee problem.  A May 1953 treatment 
report  noted that X-ray examination of the legs, thighs, 
were negative for fractures but there were many soft tissue 
foreign bodies seen.  Another report that month noted that 
the wounds of the right thigh, right leg, and left leg were 
well healed and asymptomatic at that time.  The pertinent 
diagnosis was wound, missile, shell fragment, left leg, right 
thigh due to grenade fragments.  

The service medical records also show treatment of the 
veteran's left eye injury due to shell fragment wound which 
caused his current service connected left eye disability. 

The report of a May 1954 VA examination shows that the 
veteran reported pain in the right leg on walking.  On 
examination of the skin of the legs, there were multiple 
healed small scars on both legs.  On examination, the 
examiner made the following findings regarding scars:  (1) 
there is 4" x 3/4" not keloid, not tender, not adherent, in 
the middle third posterior aspect of the right thigh; (2) 
there is a well healed scar, 3" x 3/4"  in mesial aspect of 
the right knee; (3) there is another well healed scar 1.5" x 
1/4" in mesial aspect of the right knee; (4) there is another 
scar 2" x 1/4" in medial aspect of the right calf; (5) there 
is a scar 2" x 1/2" in lateral aspect of the left calf; and 
(6) there is a scar in the cornea of the left eye and that 
iris is deformed.  On orthopedic  examination, motion of the 
joints was normal.  

At the conclusion of the examination, the diagnosis included 
(1)  multiple, well healed scars on medial aspect of left 
thigh and upper third of left leg, residuals of shrapnel 
wounds; and (2) scars, right thigh, right leg, and left leg, 
secondary to shrapnel wounds.

The report of a May 1954 VA neurological examination shows 
that the veteran complained of pain along his left leg inside 
the bone.  This was not always present.  On examination, the 
veteran was able to walk without evidence of motor 
disturbance.  Motor power in the left lower extremity was 
adequate and equal to the right lower extremity.  Deep tendon 
reflexes were present and equal bilaterally on both lower 
extremities; there were no pathological reflexes.  The 
veteran had normal sensation.  There was no evidence of 
atrophy.  He had multiple well healed, not tender scars on 
the medial aspect of the thigh and upper third of the leg.  
The report contains an impression of multiple, well healed 
scars on medial aspect of the left thigh and upper third of 
leg, residuals of gunshot wound.

A July 1954 report of X-ray examination revealed at least 
four metallic shrapnel fragments in the soft tissues along 
the lateral aspect of the knee and leg of the left leg.  The 
right knee including the distal femur and proximal leg showed 
multiple shrapnel fragments in the soft tissues and a few 
imbedded within the bony substance. 

The report of a June 1997 VA examination for muscles shows 
that the veteran complained of discomfort on the scar areas.  
He complained of cramps of the right thigh, and pain in the 
right anterior knee, and occasional pain in the left leg.  
There was no symptomatology on the calf area.  

On examination the report indicated that muscle was 
penetrated at the right hamstring muscle, the right 
quadriceps muscles, and the left and right gastrocnemius 
muscles.  

There was scar formation on the right posterior thigh; an 8 x 
4 mm, brownish color scar, tender to palpation.  On the right 
medial knee there was an 11 x 2.5 cm brownish color scar, 
tender to palpation.  On the right medial knee, there was a 
5.5 by 2 cm brownish color scar tender to palpation.  These 
scars were not inflamed or swollen, and had no depression.  
They had a good vascular supply, and had no ulceration, 
adherence, or herniations.  They were not disfiguring, and 
were not affecting the function of the part affected.  On the 
left calf there was a 4 cm x 1 cm lineal scar with loss of 
color, which was not tender to palpation.  That scar was not 
inflamed, swollen, and had no depression.  It had a good 
vascular supply.  There was no ulceration, adherence or 
herniation.  It was not disfiguring, and was not affecting 
the function of the part affected.  

The veteran had full range of motion of both knees, ankles 
and hips, and had normal muscle strength.  There was no 
muscle atrophy.  The veteran had severe crepitation of both 
knees.  A report of X-ray examination of the knees contains 
an impression of (1) mild to moderate bilateral degenerative 
osteoarthritis; (2) bilateral shrapnel fragments; and (3) 
medial right knee rounded radiopaque densities possibly 
within the soft tissue.  

The examination report contains diagnoses including (1) 
residuals, shell fragment wounds to the left leg, right knee, 
right thigh, both calves, with residuals scars healed; and 
(2) mild to moderate arthritis of both knee joints associated 
with shrapnel fragments by X-rays of the knees.

Reports of pertinent VA examinations conducted during the 
pendency of the veteran's claim, are discussed below in 
connection with the respective analyses of those claims. 

ii.  Analysis

In rating a disability from injuries of the musculoskeletal 
system, attention must be given to the affected bones, joints 
and nerves.  Guidance is given under the rating schedule for 
evaluating muscle disabilities as slight, moderate, 
moderately severe, or severe.  38 C.F.R. § 4.56.  38 C.F.R. § 
4.56 (2004) provides for the following:

(a)  An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal;

(b)  A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged;

(c)  For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement;

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles. (i) Type of injury. Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings. Minimal scar. No 
evidence of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles. (i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint. Service department record or other evidence of in- 
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles. (i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

(4) Severe disability of muscles. (i) Type of injury. Through 
and through or deep penetrating wound due to high- velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. (ii) History 
and complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for Treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track. Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2004).

Under the regulations pertaining to skin, scars other than of 
the head, face, or neck, are rated under Diagnostic Codes 
7801 to 7805 as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations are shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  (2) A deep scar is 
one associated with underlying soft tissue damage.  (3) A 
superficial scar is one not associated with underlying soft 
tissue damage.  (4) An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  (5) A 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation. (See § 
4.68 of this part on the amputation rule.)

1.  Left Leg Shell Fragment Wound Residuals Including Left 
Calf Scar

The veteran's left leg shell fragment wound is rated as 10 
percent disabling under Diagnostic Code 5311, for residuals 
of a shell fragment wound affecting muscle group XI (left leg 
wound).  Muscle Group XI encompasses the posterior and 
lateral crural muscles and the muscles of the calf, and their 
functions include propulsion and plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knee.  38 C.F.R. § 4.73, Code 5311.

The 10 percent rating for the left leg disability reflects 
moderate muscle injury, while a 20 percent evaluation is in 
order for moderately severe disability.  38 C.F.R. § 4.73, 
Diagnostic Code 5311.

The service and post-service medical records indicate that 
the veteran sustained injury from shrapnel fragments 
involving the left leg, with one small metallic foreign body 
located subcutaneously in the proximal third of the leg and 
another minute metallic foreign body in soft tissue on the 
medial aspect.  There was no evidence of debridement or 
prolonged infection.  The wound was without the explosive 
effect of a high velocity missile, or a large slow velocity 
missile, which is reflective of moderate muscle injury.  
Service medical records reflect that the wound was treated 
but do not reflect that hospitalization was necessary for 
treatment of the left leg scar.  

During a May 2003 VA examination for muscles, the veteran 
reported complaints of aching pain in the left calf, and that 
the left calf felt tired all the time.  There was no 
suppuration of a wound.  He also complained that cramps in 
the calf would come and go.  The veteran said that he was to 
retire that summer secondary to leg discomfort.  The report 
noted that the injury involved the left lateral calf and that 
no nerve, bone or vascular structures were involved.  

The VA examination in May 2003 disclosed a 4 x 1 cm scar, and 
no exit wound or tissue loss.  The scar was sensitive to 
palpation.  There were no adhesions or muscle herniation, and 
no tendon, bone, joint or nerve damage.  The measured manual 
muscle strength of the left leg muscles were all 5/5; and 
there was no loss of muscle function, and no additional 
limitation of range of motion or function due to pain.  There 
was also no fatigue, weakness, or lack of endurance following 
repetitive use or during flare-ups.  The diagnosis was shell 
fragment wound to the left lateral calf muscles.  There is no 
evidence of loss of deep fascia, muscle substance, or firm 
resistance of muscles, or positive evidence of impairment of 
muscle by tests of strength and endurance.

In sum, there was no more than moderate muscle injury from 
the left leg wound. Moderately severe muscle injury is not 
indicated, and the disability picture for the disability does 
not more nearly approximate the criteria required for the 
next higher rating.  See 38 C.F.R. § 4.7.  The left leg shell 
fragment wound residuals are no more than 10 percent 
disabling.

The veteran is separately rated for a left calf scar at a 
noncompensable level under diagnostic code 7805, for other 
scars based on limitation of function of the affected part.  
The recent examination indicated that the scar was sensitive 
to palpation but there were no objective finding of painful 
symptoms on examination, and the veteran's complaints appear 
to be associated with the left leg shell fragment wound 
itself, which is separately rated 10 percent already.  
Further, the scar was not unstable and there was no 
additional limitation of range of motion or function due to 
pain.  There is no evidence of a deep scar, associated with 
underlying soft tissue damage.  Moreover, any functional 
impairment is included in the 10 percent rating for the left 
leg shell fragment wound.  Therefore, the criteria for a 
compensable rating for the left calf scar have not been met 
under the applicable rating criteria.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805.

As the preponderance of the evidence is against the claims 
for increased ratings for left leg shell fragment wound and 
for left calf scar, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Right Thigh Shell Fragment Wound  Residuals Including 
Scar

During VA examination for scars in May 2003, there was a scar 
on the distal medial thigh right above the knee, which was 4 
x 1 cm of whitish coloration and lighter than the surrounding 
skin.  On examination the scar was tender and not painful.  
There was no adherence to the underlying tissue.  The scar 
was smooth, not unstable, flat, superficial, not deep, and 
manifested no inflammation, edema or keloid formation.  There 
was no induration or inflexibility of the skin in the area of 
the scar.  There was no limitation of motion or of function 
caused by the scar.

The right thigh shell fragment wound is currently rated as 10 
percent disabling under Diagnostic Code 7804, for superficial 
scars, painful on examination.  The recent examination 
indicated that the right thigh shell fragment wound residuals 
consisted of a scar that was tender.  However, the scar was 
superficial and not deep,  not unstable, and there was no 
additional limitation of  motion or function due to pain from 
the scar.  Therefore, the criteria for a rating in excess of 
10 percent for the right thigh shell fragment wound residual 
scar have not been met under the rating criteria for scars.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7803, 7804, 
7805.  

The RO has evaluated the veteran's right thigh shell fragment 
wound under a diagnostic code for rating scars, and has not 
granted a separate rating for muscle injury.  The Board 
notes, however, that separate disability ratings are 
permitted for "separate and distinct manifestations" from the 
same injury.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  Because the evidence shows muscle injury residual in 
addition to the scar residual, the Board here grants a 
separate rating for shell fragment wound residuals of muscle 
injury of the right thigh.  The Board's consideration of the 
right thigh shell fragment wound in this respect does not 
prejudice the veteran, because as discussed below, the Board 
here is granting a separate rating for muscle injury 
associated with this disability.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The service and post-service medical records indicate that in 
March 1953, the veteran sustained an injury of a shell 
fragment wound of the right thigh, approximately 4 x 1 cm, 
with numerous metallic foreign bodies located in soft tissue.  
The wound required draining.   There were no fractures.  In 
early April 1953, the right knee lacked 10 degrees of 
extension with weak quadriceps muscle.  Later that month the 
right thigh wound was well-healed and asymptomatic.  

During a June 2003 VA examination for muscles, the veteran 
reported that he felt a very funny sensation inside his right 
thigh, running on his right medial anterior thigh.  He also 
complained of pain of the thigh and knee, mostly when 
kneeling.  He felt weakness in his right leg and complained 
of swelling of the right leg.  The veteran complained of 
muscle pain and decreased range of motion of the right knee 
and activity limited by fatigue and not being able to 
ambulate long distances.  The examination report noted that 
the muscles injured involved the right thigh anterior aspect 
of the knee cap and right inner thigh superior aspect and 
distal aspect.  There was no bone, nerve or vascular 
structure with permanent damage.  

The VA examination in June 2003 disclosed three scars which 
appear to be associated with the muscles of the right thigh: 
(1) right leg inner thigh superior aspect 7 x 1.5 cm; (2) 
right leg anterior medial thigh distal aspect 9 x 2 cm; (3) 
right knee above the patella 2 x 1 cm.  There was a mild 
depression of the muscle with subcutaneous tissue loss.  
There was mild tissue loss of the subcutaneous right superior 
to patella.  There was no adhesions in any of the scars, and 
no tendon, bone, joint, or nerve damage.  Muscle strength was 
5/5 and range of motion of the knee was from 0 to 130 
degrees.  There was no muscle herniation.  There was no loss 
of muscle function, and no joint was affected.

The veteran's residuals of his right thigh shell fragment 
wound involving muscle injury is most appropriately rated 
under Diagnostic Code 5314.  Under 38 C.F.R. § 4.73, 
Diagnostic Code 5314, for rating injury to muscle group XIV, 
it is noted the muscles function to provide extension of the 
knee, simultaneous flexion of the hip and flexion of the 
knee, tension of fascia lata and iliotibial (Maissat's) band 
acting with MG XVII [of the pelvic girdle] in postural 
support of the body, and acting with hamstrings in 
synchronizing the hip and knee.  These anterior thigh group 
muscles are the sartorius, rectus femoris, vastus externus, 
vastus intermedius, vastus internus, and tensor vaginae 
femoris.  A slight disability warrants a 0 percent rating.  A 
moderate disability warrants a 10 percent rating.  A 
moderately severe disability warrants a 30 percent rating, 
and a severe disability warrants a 40 percent rating.  38 
C.F.R. § 4.73, Diagnostic Code 5314.

Based on the foregoing, the Board finds that the findings are 
reflective of moderate disability, thereby warranting a grant 
of a 10 percent rating.  The evidence does not show, however, 
that the disability picture for the disability more nearly 
approximate the criteria required for the next higher rating.  

As shown by the service medical records, there was no 
evidence of debridement or prolonged infection.  The wound 
was without the explosive effect of a high velocity missile, 
or a large slow velocity missile, which is reflective of 
moderate muscle injury.   Service medical records reflect 
that the wound was treated, but do not reflect that prolonged 
hospitalization was necessary for the treatment of the right 
thigh scar.  There are complaints of pain and weakness, and 
there are findings of a  mild depression of the muscle with 
subcutaneous tissue loss and mild tissue loss of the 
subcutaneous right thigh superior to the patella.  

Recent examination does not reflect loss of deep fascia, 
muscle substance, or normal firm resistance, and tests of 
strength and endurance do not demonstrate positive evidence 
of impairment.  Muscle strength was 5/5.  In sum, there is 
moderate muscle impairment, but no more, from the right thigh 
wound.  Moderately severe muscle injury is not indicated, and 
the disability picture for the disability does not more 
nearly approximate the criteria required for the next higher 
rating.  See 38 C.F.R. § 4.7.  The right thigh shell fragment 
wound residuals due to muscle injury are no more than 10 
percent disabling.  Therefore, a separate 10 percent rating, 
but no more, is warranted for muscle impairment due to the 
right thigh shell fragment wound.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5314.

3.  Right Leg Shell Fragment Wound Residuals Including Right 
Calf Scar 

Service medical records show that the veteran was wounded in 
March 1953 by grenade fragments and received penetrating 
wounds of the right leg.  Leg is defined as that section of 
the lower limb between the knee and ankle.  See Dorland's 
Illustrated Medical Dictionary 910 (28th ed. 1994).  X-ray 
examination in March 1953 showed no fracture and several 
metallic foreign bodies about the soft tissue in the upper 
half of the leg area.  By May 1953, the wounds were well 
healed and asymptomatic.  When first examined after service, 
by VA in May 1954, there was a 2" x 1/4" scar in the medial 
aspect of the right calf.  Motion of the joints was normal.

During a June 2003 VA examination for scars, the veteran 
complained of frequent pain of the right calf and right leg 
and of frequent cramps of the right calf.  On examination, 
there was a 7 x 2 cm scar of the right calf, which was 
located posterior and mid-calf, and which was darker than the 
surrounding skin.  The veteran complained of pain on 
palpation of the scar.  The scar manifested a smooth texture.  
There was no adherence, and there was no instability of the 
scar.  There was a mild depression, with mild loss of 
subcutaneous tissue.  The scar was superficial and not deep.  
There was no inflammation, edema, or keloid formation.  There 
was no induration or inflexibility of the skin in the area of 
the scar, and no limitation of motion or function caused by 
the scar.

The right calf scar is rated as 10 percent disabling under 
Diagnostic Code 7804, for superficial scars, painful on 
examination.  The recent examination indicated that the scar 
was painful to palpation, and thus warrants a 10 percent 
rating under that code.  The scar, however, was not unstable 
and there was no additional limitation of  motion or function 
due to the scar.  Therefore, the criteria for a rating in 
excess of 10 percent for the right calf scar have not been 
met under the rating criteria for scars.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7803, 7804, 7805.

During the June 1997 VA examination for muscles, the examiner 
noted that muscle was penetrated at the right gastrocnemius 
muscle.  When examined in June 2003, there was a mild 
depression, with mild loss of subcutaneous tissue.  Because 
the evidence shows muscle injury residual in addition to the 
scar residual, the Board here grants a separate rating for a 
shell fragment wound residual of muscle injury of the right 
leg.  The Board's consideration of the right leg shell 
fragment wound in this respect does not prejudice the 
veteran, because as discussed below, the Board here is 
granting a separate rating for muscle injury associated with 
this disability.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The injury to the right leg is most appropriately evaluated 
under Diagnostic Code 5311, for residuals of a shell fragment 
wound affecting muscle group XI (right leg wound), which is 
associate with the muscles of the calf.  38 C.F.R. § 4.73, 
Diagnostic Code 5311.  Under that code, a slight impairment 
warrants a noncompensable rating.  The 10 percent rating for 
the left leg disability reflects moderate muscle injury, 
while a 20 percent evaluation is in order for moderately 
severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5311.

Based on the foregoing, the Board finds that the findings are 
reflective of moderate disability, thereby warranting a grant 
of a 10 percent rating.  The evidence does not show, however, 
that the disability picture for the right leg muscle injury 
disability more nearly approximate the criteria required for 
the next higher rating.  

As shown by the service medical records, there was no 
evidence of debridement or prolonged infection.  The wound 
was without the explosive effect of a high velocity missile, 
or a large slow velocity missile, which is reflective of 
moderate muscle injury.   Service medical records reflect 
that the wound was treated, but do not reflect that prolonged 
hospitalization was necessary for the treatment of the right 
leg wound.  There are complaints of pain and cramps, and 
there are findings of a mild depression, with mild loss of 
subcutaneous tissue.  

Recent examination does not reflect loss of deep fascia, 
muscle substance, or normal firm resistance, and tests of 
strength and endurance do not demonstrate positive evidence 
of impairment.  In sum, there is moderate muscle impairment, 
but no more, from the right leg wound.  Moderately severe 
muscle injury is not indicated, and the disability picture 
for the disability does not more nearly approximate the 
criteria required for the next higher rating.  See 38 C.F.R. 
§ 4.7.  The right leg shell fragment wound residuals due to 
muscle injury are no more than 10 percent disabling.  
Therefore, a 10 percent rating, but no more, is warranted for 
right leg shell fragment wound residuals involving muscle 
injury.   See 38 C.F.R. § 4.73, Diagnostic Code 5311.

4.  Right Knee Shell Fragment Wound Residual Scar

During VA examination for scars in May 2003, the veteran 
complained of hypersensitivity to palpation over the right 
knee scar, and no suppuration.  There was a vertical scar of 
the medial knee across the joint line, and was reddish in 
coloration and darker than surrounding skin.  The scar was 
flat, smooth and tender but not painful on examination.  The 
scar was superficial, there was no adherence to the 
underlying tissue, and the scar was not unstable.  The scar 
was not deep, and there was no inflammation, edema or keloid 
formation.  There was no induration or inflexibility of the 
skin in the area of the scar.  There was no limitation in 
motion or function caused by the scar.  The right knee range 
of motion was from 0 degree extension to 125 degrees of 
flexion.

The right knee shell fragment wound is rated as 10 percent 
disabling under Diagnostic Code 7804, for superficial scars, 
painful on examination.  The recent examination indicated 
that the veteran complained of hypersensitivity to palpation 
over the right knee scar.  The scar, however, was 
superficial, not unstable, and there was no additional 
limitation of  motion or function due to the scar.  
Therefore, the criteria for a rating in excess of 10 percent 
for the right knee shell fragment have not been met under the 
rating criteria for scars.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805.

C.  Other Matters

In reaching the foregoing determinations, the Board has 
considered the complete history of the residuals of the shell 
fragment wounds of the lower extremities, as well as the 
current clinical manifestations of these disabilities and the 
effects on the veteran's earning capacity, as well as the 
effects upon his ordinary activity.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  Any functional impairment which can be 
attributed to pain or weakness has also been considered, see 
38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, 8 Vet. App. at 
206, along with all other pertinent aspects of 38 C.F.R. 
Parts 3 and 4.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), which state that when the disability picture is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disabilities, an extraschedular 
evaluation will be assigned.  To this end, the Board notes 
that neither frequent hospitalization nor marked interference 
with employment due to the veteran's service-connected 
disabilities is demonstrated, nor is there any other evidence 
that the conditions involve such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).

The Board finds that the preponderance of the evidence is 
against the veteran's claims with respect to denied claims 
and ratings in excess of that granted herein.  It follows 
that there is not such a balance of the positive evidence 
with the negative evidence to otherwise permit a favorable 
determination on these issues beyond what has been granted 
here.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for presenile cataract of 
the right eye is denied.

A rating in excess of 30 percent for left eye blindness is 
denied.

A rating in excess of 10 percent for left leg shell fragment 
wound, with injury to Muscle Group XI, is denied.

A compensable rating for a left calf scar is denied.

A rating in excess of 10 percent for a right thigh shell 
fragment wound scar is denied.

A separate rating of 10 percent, and no more, is granted for 
residuals of a shell fragment wound of the right thigh, with 
injury to Muscle Group XIV, subject to the laws and 
regulations governing the award of monetary benefits.

A rating in excess of 10 percent for a right calf scar is 
denied.

A separate rating of 10 percent, and no more, is granted for 
residuals of a shell fragment wound of the right leg, with 
injury to Muscle Group XI, subject to the laws and 
regulations governing the award of monetary benefits.

A rating in excess of 10 percent for right knee residuals of  
shell fragment wound is denied.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


